Exhibit 16.1 Chang G. Park, CPA, Ph. D. 2, SAN DIEGO,CALIFORNIA 92108-3707 TELEPHONE (858)722-5953 FAX (858) 761-0341 FAX (858) 764-5480 E-MAIL changgpark@gmail.com February 1, 2011 U.S. Securities & Exchange Commission Office of the Chief Accountant treet, NE Washington, DC 20549 Dear Madam or Sir: We have read the statements of Green Star Alternative Energy, Inc. (the “Company”) pertaining to our firm included under Item 4.01 of Form 8-K to be filed on or about January 31, 2011 and agree with such statements as they pertain to our firm. We have no basis to agree or disagree with other statements of the Company contained therein. Very truly yours, /s/ Chang G. Park Chang G. Park, CPA Member of the California Society of Certified Public Accountants Registered with the Public Company Accounting Oversight Board
